   Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 1 of 8 PageID #:103



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: TIKTOK, INC.,                            )
CONSUMER PRIVACY                                )       MDL No. 2948
LITIGATION,                                     )
                                                )       Master Docket No. 20 C 4699
                                                )
                                                )       Judge John Z. Lee
                                                )
                                                )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases              )

                            DECLARATION OF EKWAN E. RHOW

        Pursuant to 28 U.S.C. § 1746, I, Ekwan E. Rhow, MDL Interim Counsel for Plaintiffs Misty

Hong, minor A.S., through her mother and legal guardian Laurel Slothower, and minor A.R.,

through her mother and legal guardian Gilda Avila in the above-captioned matter, based upon my

personal knowledge, state as follows:

        1.      Attached hereto as Exhibits 1 and 2 are true and correct copies of, respectively, the

August 6, 2020 and August 14, 2020 Executive Orders by the President relating to, among other

things, the mandated sale of TikTok and the directive that Defendants destroy data. Attached hereto

as Exhibits 3 and 4 are true and correct copies of, respectively, August 10, 2020 and August 17, 2020

articles published by Reuters relating to the September 20 deadline to sell TikTok as well as potential

structures of any such transaction and issues related to transferring TikTok’s data and systems.

Pre-CMO 1 Settlement Discussions and the August 13, 2020 Mediation

        2.      My firm, along with Glancy Prongay & Murray LLP, initiated this action with the

first-filed complaint, which was filed in the U.S. District Court for the Northern District of

California on November 27, 2019. I was appointed as Interim Lead Counsel by the Honorable Lucy




                                              Page 1 of 8
    Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 2 of 8 PageID #:104



H. Koh in the Northern District of California on July 14, 20201 after a competitive Rule 23(g)

process involving six different leadership applications and prior to the August 4, 2020 centralization

of the TikTok actions in this Court by the Judicial Panel on Multidistrict Litigation (“JPML”). On

April 6, 2020, before any of the other cases involved in this MDL were filed, I mediated my clients’

claims with Defendants. The case did not settle.

       3.      Prior to the JPML’s centralization of the TikTok actions in this Court, Ms. Katrina

Carroll—who had been appointed via stipulation and order in this Court as temporary interim

plaintiffs’ counsel for administrative purposes and only pending the JPML’s decision—scheduled an

August 13, 2020 mediation with Defendants.

       4.      Both Defendants and Ms. Carroll invited me to participate in the August 13

mediation. I and other counsel declined. We believed it made more sense to conduct a mediation

after the TikTok actions were centralized by the JPML and leadership was determined by the court.

       5.      After the JPML centralized the TikTok actions in this Court on August 4,

Defendants again invited me to participate in the August 13 mediation. I agreed. While the

mediation was still potentially premature, it was important that I attend given my firm’s knowledge

of the case and given that we – along with Glancy, Prongay & Murray LLP – had been investigating

and litigating the matter longer than any other firm. But Defendants quickly reversed course and

mere days before the mediation specifically excluded me from participation. Defendants claimed to

do so based on a “feeling” and baseless accusations that I and/or my law firm was conspiring with

Donald Trump and/or Defendants’ competitors.2


1
 See Exhibit 5 hereto, which is a true and correct copy of the July 14, 2020 Order Appointing Interim
Lead Plaintiffs’ Counsel and Plaintiffs’ Executive Committee.
2
 See Exhibit 6 hereto, which is a true and correct copy of the email I sent to Defendants’ counsel Mr.
Tony Weibell on August 11, 2020, concerning, inter alia, the details of my exclusion from the August
13 mediation.



                                             Page 2 of 8
    Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 3 of 8 PageID #:105



       6.        Defendants also barred the law firm Glancy Prongay & Murray LLP (“Glancy

Firm”)3 from participating in the mediation, and offered the same baseless suspicion as justification.

Defendants informed Megan Jones of Hausfeld LLP4 that she could attend the mediation, but

conditioned that involvement on her not sharing any mediation information with me, any attorneys

at my law firm, or any Glancy attorneys during or after the mediation. This would of course have

prevented counsel from collaborating, analyzing, and assessing whether the settlement made sense

for the class. Ms. Jones declined to participate under this condition because it would have required

her to violate Judge Koh’s July 14, 2020 mandating communication with me and others in the group

appointed by Judge Koh, and because it would have interfered with our ethical and professional

duties to communicate with our clients.

       7.        Because Defendants were hand-selecting certain plaintiffs’ attorneys to participate

while barring others, I did not believe the mediation should proceed, but nonetheless it did. Ms.

Carroll’s temporary appointment as interim counsel during the pendency of the JPML proceedings

had expired on August 4 with the JPML order, and no plaintiffs’ counsel present at mediation (either

in person or virtually) had been appointed by this Court to serve as Interim Lead Counsel pursuant

to Rule 23(g).

       8.        Following mediation, Defendants and the group led by Ms. Carroll refused to provide

any information relating to the settlement terms and conditions. I still do not know the monetary

terms, the injunctive relief terms, the conditions attendant to the settlement, or how the participants

arrived at such terms and conditions.


3
 Prior to the centralization of the TikTok actions in this Court, Kara M. Wolke of Glancy Prongay &
Murray LLP had been appointed to the Executive Committee in N.D. Cal. pursuant to Judge Koh’s
July 14, 2020 Order. See Exhibit 5.
4
 Prior to the centralization of the TikTok actions in this Court, Ms. Jones had been appointed to the
Executive Committee in N.D. Cal. pursuant to Judge Koh’s July 14, 2020 Order. See Exhibit 5.



                                              Page 3 of 8
      Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 4 of 8 PageID #:106



          9.       Without consulting me or various other law firms whose cases were initially assigned

to Judge Koh, on August 16, 2020, Defendants and Ms. Carroll filed a Status Report stating that the

one-day August 13 mediation had resulted in a settlement in principle, subject to certain undisclosed

conditions.5 As explained below, Defendants and the Settling Plaintiffs initially refused to disclose,

and Defendants continue to refuse to disclose, the terms and conditions of the settlement in principle.

Post-CMO 1 Settlement and Litigation Status

          10.      On August 17, 2020, one day after Defendants and the plaintiffs who participated in

the mediation announced their conditional settlement, this Court issued Case Management Order 1

(“CMO 1”). CMO 1 appoints all plaintiffs’ counsel as MDL Interim Counsel until the Court appoints

Interim Lead Counsel pursuant to Rule 23(g) and requires that the parties meet and confer about a

number of case issues, including settlement, evidence preservation and fact discovery.6

          11.      Accordingly, on August 18, 2020, I reached out to Ms. Carroll as well as the other

signatories to the Status Report announcing the conditional settlement (hereinafter “Settling

Plaintiffs”). First, I informed them that I planned to ask Defendants to disclose the scope and terms

of the conditional settlement because all designated MDL Interim Counsel are entitled to know those

terms pursuant to CMO 1 and because they pertain to our respective clients and the Class in general.7

I invited Settling Plaintiffs to join in the request.8 Second, I asked Ms. Carroll and the other Settling




5
    Doc. No. 1.
6
    Doc. No. 4 at ¶¶ 7, 9(d)(i)-(vi).
7
 See Exhibit 7 hereto, which is a true and correct copy of the email I sent to Ms. Katrina Carroll and
other Settling Plaintiffs’ counsel on Tuesday, August 18, 2020.
8
    See Exhibit 7 hereto.



                                               Page 4 of 8
      Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 5 of 8 PageID #:107



Plaintiffs’ counsel to meet and confer concerning discovery, class certification, experts, and dispositive

motions pursuant to CMO 1.9

          12.     On August 19, 2020, Ms. Carroll and the other Settling Plaintiffs’ counsel declined to

support our effort to obtain the terms and conditions of the settlement in principle from Defendants.

They also refused to meet and confer about the conditional settlement or any other topics included in

CMO 1, alleging that the undisclosed conditional settlement had mooted CMO 1’s meet-and-confer

requirements.10

          13.     I again reached out to Ms. Carroll and other Settling Plaintiffs’ counsel on August 20,

2020, reiterating my belief that the disclosure of the terms of the conditional settlement was necessary

so that all MDL Interim Counsel could assess whether the conditional settlement was fair and

reasonable to the Class.11

          14.     On August 21, 2020, Ms. Carroll and other Settling Plaintiffs’ counsel again refused to

join me in asking Defendants to disclose the conditional settlement terms to all MDL Interim Counsel

and reiterated that a meet and confer on other case issues pursuant to CMO 1 was “not germane in

light of the procedural posture of the case.”12 I sent another email to Ms. Carroll and other Settling

Plaintiffs’ counsel the same day asking if they had any issue with my firm and other Interim MDL




9
    See Exhibit 7 hereto.
10
  See Exhibit 8 hereto, which is a true and correct copy of the email Ms. Katrina Carroll sent to me
and others on Wednesday, August 19, 2020.
11
  See Exhibit 9 hereto, which is a true and correct copy of the email I sent to Ms. Katrina Carroll and
other Settling Plaintiffs’ counsel on Thursday, August 20, 2020.
12
  See Exhibit 10 hereto, which is a true and correct copy of the email Ms. Katrina Carroll sent to me
and others on Friday, August 21, 2020.



                                               Page 5 of 8
     Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 6 of 8 PageID #:108



Counsel asking Defendants to disclose the conditional settlement terms to all MDL Interim Counsel.13

Ms. Carroll responded that Settling Plaintiffs would not join in our request.14

        15.     In addition to reaching out to the Settling Plaintiffs, I did the same with Defendants’

counsel. On August 19, 2020, I sent correspondence to Defendants’ counsel asking them to disclose

the terms and conditions of the settlement in principle. I explained that such information was required

for all Interim Counsel to adequately protect the interests of their clients and the Class. I also stated

that the information was required in order for Interim Counsel to meet and confer regarding

settlement as required by CMO 1.15

        16.     On August 20, 2020, Defendants’ counsel Tony Weibell responded to my letter and

refused to disclose any information about the conditional settlement. The same day, Mr. Weibell sent

another email about data preservation, a fact discovery issue about which MDL Interim Counsel are

required to meet and confer under CMO 1. Mr. Weibell stated that although relevant data remains

under a litigation hold, Defendants were investigating how compliance with the August 14 Executive

Order might affect the disposition of the data. He added that he believed that the issue of data

preservation had become moot.

        17.     I responded on August 21, 2020, noting that Defendants’ attempt to shield the terms

of the conditional settlement from all MDL Interim Counsel was a violation of CMO 1 and reiterated

that all MDL Interim Counsel are entitled to access the terms and conditions of the settlement in

principle.


13
  See Exhibit 11 hereto, which is a true and correct copy of the email I sent to Ms. Katrina Carroll and
other Settling Plaintiffs’ counsel on Friday, August 21, 2020.
14
 See Exhibit 12 hereto, which is a true and correct copy of an email sent to me and other counsel by
Ms. Carroll on Friday, August 21, 2020.
15
 See Exhibit 13 hereto, which is a true and correct copy of the letter I sent to Defendants’ counsel
Tony Weibell and copied to all other plaintiffs’ counsel on Wednesday, August 19, 2020.



                                              Page 6 of 8
      Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 7 of 8 PageID #:109



           18.     Later that same day, Defendants and the Settling Plaintiffs jointly filed a Proposed

Case Management Order stating: “A Settlement in principle subject to certain conditions has been

reached.”16 They further asserted that there is no need for all MDL Interim Counsel to confer

regarding discovery or CMO 1 case issues because they allegedly are no longer “applicable as a result

of the Settlement.”17

           19.     However, the next day, August 22, 2020, Mr. Weibell agreed to schedule a mediation

to occur no later than August 29, 2020. Consequently, Mr. Weibell and I – along with other counsel

for the Litigating Plaintiffs – jointly filed a status report the following day, August 23, 2020.18

           20.     On August 24, 2020, however, Mr. Weibell informed me that the Settling Plaintiffs

had communicated to the mediator that they had concerns about the purpose of the mediation we

had announced the day before.

           21.     Later that same day, Mr. Weibell filed another status report with the Court, reversing

course on mediation, stating that Defendants had “misapprehended the circumstances,” and affirming

their support of the Proposed Case Management Order filed jointly with the Settling Plaintiffs on

August 21, 2020.19

           22.     The following day, August 25, 2020, Ms. Carroll announced via email on behalf of the

Settling Plaintiffs that “to the extent that defendant is willing to discuss with the non-settling plaintiffs




16
     Doc. No. 6 at ¶ 6(e).
17
     Doc. No. 6 at ¶ 6(a)-(d), (f).
18
     Doc. No. 7.
19
     Doc. No. 8.



                                                Page 7 of 8
     Case: 1:20-cv-04699 Document #: 11-1 Filed: 08/27/20 Page 8 of 8 PageID #:110



whether they can agree to the settlement terms already negotiated or alternatively, to add value to the

settlement, we are fully supportive of those endeavors . . . .”20

        23.     Mr. Weibell responded to Ms. Carroll’s email, changing his position from August 23

when he had agreed to mediation with me, and stating that Defendants were “working to see whether

and to what extent it would be beneficial to . . . let the settlement be shared with others prior to

submission to the Court for preliminary approval.”21

        24.     As of the date of the filing of this Emergency Motion, Defendants and Settling Parties

have not agreed to meet and confer about settlement and discovery-related issues set forth in CMO

1. This refusal violates CMO 1 and poses irreparable harm to the Class for the reasons set forth in

detail in the Emergency Motion.

        25.     On August 25, 2020, I provided notice of this emergency motion to all counsel.22

Defendants responded on August 26, 2020 but did not agree to immediately comply with CMO 1 by

taking the steps set forth in our Emergency Motion.23

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

        Executed at Los Angeles, California.

        Executed on August 27, 2020.                     /s/ Ekwan E. Rhow
                                                         Ekwan E. Rhow


20
 See Exhibit 14 hereto, which is a true and correct copy of the final email in a chain, sent to Mr.
Weibell and copied to me and other counsel by Ms. Carroll on Tuesday, August 25, 2020.
21
  See Exhibit 15 hereto, which is a true and correct copy of the final email in a chain, sent to Ms.
Carroll and copied to me and other counsel by Mr. Weibell on Tuesday, August 25, 2020.
22
  See Exhibit 16 hereto, which is a true and correct copy of the final email in a chain, sent by me to
counsel on August 25, 2020.
23
 See Exhibit 17 hereto, which is a true and correct copy of the final email in a chain, sent by Mr.
Weibell to me and other counsel on August 26, 2020.



                                               Page 8 of 8
